 Case 1:19-cv-01147-TSE-TCB Document 1 Filed 09/04/19 Page 1 of 9 PageID# 1




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

__________________________________________
TRUSTEES OF THE PLUMBERS AND               )
PIPEFITTERS NATIONAL PENSION FUND          )
103 Oronoco Street                         )
Alexandria, VA 22314                       )
                                           )
                 and                       )
                                           )
TRUSTEES OF THE INTERNATIONAL              )
TRAINING FUND                              )
103 Oronoco Street                         )
Alexandria, VA 22314                       )
                                           )
      Plaintiffs,                          )
                                           )
                      v.                   ) Civil Action No._________
                                           )
INTEGRITY MECHANICAL LLC                   )
189 Lilly Chapel Road                      )
West Jefferson, OH 43162                   )
                                           )
Serve:                                     )
 Registered Agent                          )
 Elaine Perkins                            )
 4455 Trabue Road                          )
 Columbus, OH 43228                        )
                                           )
                      Defendant.           )
__________________________________________ )

                                          COMPLAINT

              (FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT;
               TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS;
            TO ENJOIN VIOLATIONS OF THE TERMS OF EMPLOYEE BENEFIT
                                    PLANS)

                                             PARTIES

               1.      Plaintiffs Trustees of the Plumbers & Pipefitters National Pension Fund

(hereinafter the "National Pension Fund") are the trustees of a multi-employer employee benefit plan
 Case 1:19-cv-01147-TSE-TCB Document 1 Filed 09/04/19 Page 2 of 9 PageID# 2



as those terms are defined in Sections 3(3) and 3(37) of the Employee Retirement Income Security

Act of 1974, (ERISA), 29 U.S.C. §§ 1002(3) and (37). The National Pension Fund is established

and maintained by a Restated Agreement and Declaration of Trust and by a Collective Bargaining

Agreement between United Association Local Union No. 189 and the Defendant. The National

Pension Fund is administered at 103 Oronoco Street, Alexandria, Virginia 22314.

               2.      Plaintiffs Trustees of the International Training Fund (hereinafter the

"International Training Fund") are the trustees of a multi-employer employee benefit plan as those

terms are defined in Sections 3(3) and 3(37) of the Employee Retirement Income Security Act of

1974, (ERISA), 29 U.S.C. §§ 1002(3) and (37). The International Training Fund is established and

maintained by a Restated Trust Agreement and by Collective Bargaining Agreement between the

United Association Local Union No. 189 and the Defendant. The International Training Fund is

administered at 103 Oronoco Street, Alexandria, Virginia 22314.

               3.      Defendant Integrity Mechanical LLC is a domestic limited liability company

existing under the laws of the State of Ohio with an office located in West Jefferson, Ohio.

Defendant transacts business in the State of Ohio as a contractor or subcontractor in the plumbing

and pipefitting industry and at all times herein was an "employer in an industry affecting commerce"

as defined in Sections 501(1), (3) and 2(2) of the Labor-Management Relations Act (LMRA), 29

U.S.C. §§ 142(1), (3) and 152(2); Sections 3(5), (9), (11), (12) and (14) of ERISA, 29 U.S.C. §§

1002(5), (9), (11), (12) and (14); and Section 3 of the Multiemployer Pension Plan Amendments Act

of 1980, 29 U.S.C. § 1001a.

                                         JURISDICTION

               4.      This Court has jurisdiction of this action under Sections 502 and 515 of

ERISA, 29 U.S.C. §§ 1132 and 1145, and under Section 301 of LMRA, 29 U.S.C. § 185(a). This is

an action for breach of a Collective Bargaining Agreement between an employer and labor
                                                    2
 Case 1:19-cv-01147-TSE-TCB Document 1 Filed 09/04/19 Page 3 of 9 PageID# 3



organizations representing employees in an industry affecting commerce, an action to collect

contributions due to an employee benefit plans under the terms of the Collective Bargaining

Agreements, and an action to enjoin the violation of the terms of employee benefit plans.

                                        COMMON FACTS

               5.      Defendant is signatory to the Collective Bargaining Agreement with United

Association Local Union No. 189 establishing the terms and conditions of employment for

journeymen and apprentice plumbers and pipefitters employed by the Defendant.

               6.      Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay to

the National Pension Fund certain sums of money for each hour worked by employees of the

Defendant covered by the Collective Bargaining Agreement.

               7.      Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay to

the International Training Fund certain sums of money for each hour worked by employees of the

Defendant covered by the Collective Bargaining Agreement.

               8.      Defendant employed certain employees covered under the Collective

Bargaining Agreement during this period and continuing.

                                      COUNT I
                    CONTRIBUTIONS TO THE NATIONAL PENSION FUND

               9.      Defendant has failed to make contributions due to the National Pension Fund

for work performed at Defendant’s request for the months of August 2018 and March 2019 through

July 2019 on behalf of members in Local 189’s jurisdiction.

               10.     Defendant has failed to make contributions to the National Pension Fund in

the amount of $3,817.80 for the months of August 2018 and March 2019 through July 2019 pursuant

to reports submitted by Defendant.




                                                     3
 Case 1:19-cv-01147-TSE-TCB Document 1 Filed 09/04/19 Page 4 of 9 PageID# 4



               11.    Pursuant to the terms of the Collective Bargaining Agreement, Defendant is

obligated to pay these contributions owed to the National Pension Fund.

               12.    Defendant is bound to the Restated Agreement and Declaration of Trust.

               13.    Pursuant to Article VI, Section 5 of the Restated Agreement and

Declaration of Trust establishing the National Pension Fund, an Employer who fails to pay the

amounts required by the Collective Bargaining Agreement on time shall be obligated to pay

liquidated damages as follows:

               . . . If an Employer has failed to pay the amounts due when such
               amounts become due and payable, that Employer shall be
               considered delinquent. The Trustees may assess liquidated
               damaged against any delinquent employer in the amount of 10% of
               the amount due if payment is not received by the due date. . . .

               14.    Pursuant to this provision, Defendant is obligated to the National Pension

Fund in the amount of $381.78 in liquidated damages for unpaid contributions for the months of

August 2018 and March 2019 through July 2019.

               15.    Interest is owed on all delinquent contributions for the months of August

2018 and March 2019 through July 2019 and will continue to accrue at the rate of 12% per

annum from the date due through the date of payment on all delinquent contributions.

               WHEREFORE, in Count I Plaintiff National Pension Fund prays for judgment as

follows:

               A.     In the total amount of $3,817.80 for contributions due for work performed

for the months of August 2018 and March 2019 through July 2019, plus interest assessed at a

rate of 12% per annum pursuant to the Trust Agreement on the amount due from the date of

delinquency until the date of payment, costs, and reasonable attorneys’ fees, pursuant to 29

U.S.C. § 1132(g)(2) and 28 U.S.C. § 1961.



                                                    4
 Case 1:19-cv-01147-TSE-TCB Document 1 Filed 09/04/19 Page 5 of 9 PageID# 5



               B.     In the amount of $381.78 for liquidated damages assessed on unpaid

contributions for the months of August 2018 and March 2019 through July 2019, plus costs and

reasonable attorneys’ fees pursuant to 29 U.S.C. § 1132(g).

               C.     For liquidated damages and interest owed on all unpaid and late paid

contributions from the date due through the date of payment, plus costs and reasonable

attorneys’ fees pursuant to 29 U.S.C. § 1132(g);

               D.     For contributions to the National Pension Fund which become due after

the filing of this lawsuit and up to the date of judgment, plus interest, liquidated damages, costs

and attorneys’ fees pursuant to 29 U.S.C. § 1132(g)(2) and 28 U.S.C. § 1961;

               E.     For such further relief as the Court may deem appropriate.

                                  COUNT II
              CONTRIBUTIONS TO THE INTERNATIONAL TRAINING FUND

               16.    Plaintiffs hereby adopt, incorporate and restate in Count II paragraphs 1

through 15.

               17.    Defendant has failed to make contributions due to the International Training

Fund for work performed at Defendant’s request for the months of August 2018 and March 2019

through July 2019 on behalf of members in Local 189’s jurisdiction.

               18.    Defendant has failed to make contributions to the International Training Fund

in the amount of $205.90 for the months of August 2018 and March 2019 through July 2019

pursuant to reports submitted by Defendant.

               19.    Pursuant to the terms of the Collective Bargaining Agreement, Defendant

is obligated to pay these contributions owed to the International Training Fund.

               20.    Defendant is bound to the Restated Trust Agreement establishing the

International Training Fund.


                                                    5
 Case 1:19-cv-01147-TSE-TCB Document 1 Filed 09/04/19 Page 6 of 9 PageID# 6



               21.    Pursuant to Article VI, Section 6 of the Restated Trust Agreement

establishing the International Training Fund, an Employer who fails to pay the amounts required

by the Collective Bargaining Agreement on time shall be obligated to pay liquidated damages as

follows:

               . . . If an Employer does not file a report or make contributions
               within ten (10) calendar days of the due date, the following, in the
               discretion of the Trustees, will be added to and become a part of the
               amount due from the Employer: (1) liquidated damages for each
               monthly report or payment due in the amount of twenty percent
               (20%) of the amount due, plus interest from the date due to the date
               of payment at a rate of twelve percent (12%) per annum; . . .

               22.    Pursuant to this provision, Defendant is obligated to the International

Training Fund in the amount of $41.18 in liquidated damages for late payments for the months of

August 2018 and March 2019 through July 2019.

               23.    Interest is owed on all delinquent contributions for the months of August

2018 and March 2019 through July 2019 and will continue to accrue at the rate of 12% per

annum from the date due through the date of payment on all delinquent contributions.

               WHEREFORE, Plaintiff International Training Fund prays for judgment as follows:

               A.     In the total amount of $205.90 to the International Training Fund for

contributions due for work performed from August 2018 and March 2019 through July 2019, plus

interest assessed at the rate of 12% per annum from the date of delinquency until the date of

payment as set forth in the Trust Agreement, costs, and reasonable attorneys' fees, pursuant to 29

U.S.C. § 1132(g)(2) and 28 U.S.C. § 1961.

               B.     In the amount of $41.18 for liquidated damages assessed on late payments

for the months of August 2018 and March 2019 through July 2019 to the International Training

Fund, plus costs and reasonable attorneys’ fees pursuant to 29 U.S.C. § 1132(g).



                                                   6
 Case 1:19-cv-01147-TSE-TCB Document 1 Filed 09/04/19 Page 7 of 9 PageID# 7



               C.     For liquidated damages and interest owed on all unpaid and late paid

contributions from the date due through the date of payment, plus costs and reasonable

attorneys’ fees pursuant to 29 U.S.C. § 1132(g).

               D.     For contributions to the International Training Fund which become due

after the filing of this lawsuit and up to the date of judgment, plus interest, liquidated damages,

costs and attorneys’ fees pursuant to 29 U.S.C. § 1132(g)(2) and 28 U.S.C. § 1961.

               E.     For such further relief as the Court may deem appropriate.

                                           COUNT III

               24.    This Court has jurisdiction of this action under §§ 502(a)(3), (f), (g) and

515 of ERISA of 1974, 29 U.S.C. §§ 1132(a)(3), (f), (g) and 1145. This is an action to enjoin

violations of the terms of employee benefit plans.

               25.    Plaintiffs hereby adopt, incorporate and restate in Count III paragraphs 1

through 23.

               26.    Defendant, pursuant to the Restated Agreement and Declaration of Trust

establishing the National Pension Fund and the Restated Trust Agreement establishing the

International Training Fund, agreed to make timely contributions to the National Pension Fund

and the International Training Fund in the amounts and on the dates required by its Collective

Bargaining Agreement with United Association Local Union No. 189 in order to maintain the

plan of benefits provided through the National Pension Fund and the International Training

Fund.

               27.    Defendant has repeatedly failed to submit timely reports or contributions

to the National Pension Fund and the International Training Fund in violation of the

requirements of the aforementioned Restated Agreement and Declaration of Trust of the

National Pension Fund and the Restated Trust Agreement of the International Training Fund.
                                                     7
 Case 1:19-cv-01147-TSE-TCB Document 1 Filed 09/04/19 Page 8 of 9 PageID# 8



               WHEREFORE, in Count IV Plaintiff Funds pray for judgment as follows:

               A.     For a Court Order enjoining violations of the terms of the Plaintiff

employee benefit plans and requiring Defendant to submit timely contributions and reports to the

Plaintiff Funds.

               B.     For such further relief as the Court may deem appropriate.

                                                   Respectfully submitted,



                                                By _/s/_________________________________
                                                   John R. Harney, Bar No. 41520
                                                   Counsel for Plaintiff Funds
                                                   O'Donoghue & O'Donoghue LLP
                                                   5301 Wisconsin Ave., NW, Suite 800
                                                   Washington, DC 20016
                                                   Telephone No.: (202) 362-0041
                                                   Facsimile No.: (202) 362-2640
                                                   jharney@odonoghuelaw.com




                                                By:_/s/________________________________
                                                   Rebecca Richardson, Bar No. 80855
                                                   Counsel for Plaintiff Funds
                                                   O’Donoghue & O’Donoghue LLP
                                                   5301 Wisconsin Ave., NW, Suite 800
                                                   Washington, DC 20015
                                                   Telephone No.: (202) 362-0041
                                                   Facsimile No.: (202) 362-2640
                                                   rrichardson@odonoghuelaw.com

331748_1




                                                  8
 Case 1:19-cv-01147-TSE-TCB Document 1 Filed 09/04/19 Page 9 of 9 PageID# 9




                                   CERTIFICATE OF SERVICE


           This is to certify that a copy of the foregoing Complaint has been served by certified

mail, as required by 502(h) of the Employee Retirement Income Security Act of 1974, 29 U.S.C.

§ 1132(h) this 5th day of September, 2019 on the following:


                         The Office of Division Counsel
                         Associate Chief Counsel (TE/GE) CC:TEGE
                         Room 4300
                         1111 Constitution Avenue
                         Washington, DC 20224

                         Attention: Employee Plans

                         Secretary of Labor
                         200 Constitution Ave., N.W.
                         Washington, DC 20210

                         Attention: Assistant Solicitor for
                                    Plan Benefits Security



                                                       _/s/_______________________________
                                                       John R. Harney, Bar No. 41520
                                                       Counsel for Plaintiff Funds
                                                       O'Donoghue & O'Donoghue LLP
                                                       5301 Wisconsin Ave., NW, Suite 800
                                                       Washington, DC 20016
                                                       Telephone No.: (202) 362-0041
                                                       Facsimile No.: (202) 362-2640
                                                       jharney@odonoghuelaw.com
331748_1
